Exhibit 10.6

SECOND AMENDMENT

OF

APOGEE ENTERPRISES, INC.

DEFERRED COMPENSATION PLAN

FOR NON-EMPLOYEE DIRECTORS

(2005 Restatement)

The “APOGEE ENTERPRISES, INC. DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE
DIRECTORS” as adopted by APOGEE ENTERPRISES, INC., a Minnesota corporation, and
first effective January 31, 1998, and as amended and restated in a document
entitled “Apogee Enterprises, Inc. Deferred Compensation Plan for Non-Employee
Directors (2005 Restatement)” effective January 1, 2005 and as amended by prior
amendment is hereby further amended in the following respects:

1. MAXIMUM NUMBER OF SHARES AVAILABLE. Effective as of the date this Amendment
is adopted, Section 5.1 of the Plan Statement is amended to read in full as
follows:

5.1. Maximum Number of Shares Available. The maximum number of shares of Common
Stock that will be available for issuance under this Plan will be 155,000
shares, subject to any adjustments made in accordance with the provisions of
Section 5.2. The shares of Common Stock available for issuance under this Plan
shall be authorized but unissued shares.

2. SAVINGS CLAUSE. Save and except as herein expressly amended, the Plan
Statement shall continue in full force and effect.

 

May 4, 2009   APOGEE ENTERPRISES, INC.     By  

/s/ Russell Huffer

      Its Chairman and Chief Executive Officer